IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DANTE OVERBY,                 : No. 16 EM 2015
                              :
             Petitioner       :
                              :
                              :
        v.                    :
                              :
                              :
COMMONWEALTH OF PENNSYLVANIA, :
                              :
             Respondent       :


                                       ORDER



PER CURIAM

      AND NOW, this 20th day of March, 2015, the Application for Leave to File

Original Process and the Petition for Writ of Habeas Corpus are DISMISSED. See

Commonwealth v. Reid, 642 A.2d 453 (Pa. 1994) (hybrid representation not permitted).

The Prothonotary is DIRECTED to forward the filings to counsel of record.